Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 9, 10, 12, 14 and 15 of U.S. Patent No. US 10,581,157 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming an antenna-integrated wireless module.  Comparision shown below:

Application 16/730493
US Patent 10,581,157 B2
1.    An antenna-integrated wireless module comprising:
a substrate having a first surface, 

the substrate including a wireless region and an antenna region;

an antenna section disposed in the antenna region and including an antenna conductor; and
a resin sealing layer disposed so as to cover at least a part of the first surface of the substrate,







wherein a thickness of the resin sealing layer in a portion overlapping the antenna region in a plan view is thinner than a thickness of the resin sealing layer in a portion 
such that the resin sealing layer has a step at a location between the wireless region and the antenna region.

a substrate having a first surface and a second surface opposite to the first surface, the substrate including a wireless region and an antenna region;

a wireless functional section disposed in the wireless region and including an RF circuit disposed at least on the first surface of the substrate or inside the substrate;
an antenna section disposed in the antenna region and including an antenna conductor; and
a resin sealing layer disposed so as to cover at least a part of the first surface of the substrate,
an antenna electrode connected to the antenna section; and
a signal electrode connected to the wireless functional section,
wherein the antenna electrode and signal electrode are disposed on the second surface of the substrate, and
wherein a thickness of the resin sealing layer in a portion overlapping the antenna region when looked at in the plan view is thinner than a thickness of the resin sealing layer in a 
and a level difference step is formed in the resin sealing layer between the wireless region and the antenna region.

2.    The antenna-integrated wireless module according to claim 1, wherein the wireless functional section and the antenna section are not electrically connected, and 
the antenna electrode and the signal electrode are configured to be connected to one another through an external wiring pattern.
3.    The antenna-integrated wireless module according to claim 1, further comprising a shield layer disposed on an upper surface of the resin sealing layer so as not to overlap the antenna region in the plan view.
4.    The antenna-integrated wireless module according to claim 1, further comprising a shield layer disposed on an upper surface of the resin sealing layer so as not to overlap the antenna region when looked at in a plan view.
4.    The antenna-integrated wireless module according to claim 3, wherein the shield layer is on the upper surface of the resin sealing 


7.    The antenna-integrated wireless module according to claim 4, wherein the shield layer is further formed to extend over a lateral surface of the level difference step in the resin sealing layer.
6.    The antenna-integrated wireless module according to claim 5, further comprising a groove in the step of the resin sealing layer that extends toward the first surface of the substrate, wherein the shield layer extends over an inner surface of the groove.
12.   The antenna-integrated wireless module according to claim 1, wherein a groove is formed in the resin sealing layer to extend along the lateral surface of the level difference step up to the first surface of the substrate or a vicinity of the first surface, and the shield layer is formed to extend over an inner surface of the groove.
7.    The antenna-integrated wireless module according to claim 3, wherein the shield layer extends over lateral surfaces of the resin sealing layer, the lateral surfaces surrounding at least a part of the wireless region or the antenna region.
9.    The antenna-integrated wireless module according to claim 4, wherein the shield layer is formed to extend over lateral surfaces of the resin sealing layer, the lateral surfaces surrounding the wireless region.


14.   The antenna-integrated wireless module according to claim 1, wherein the plurality of antenna regions are disposed in the substrate in a sandwiching relation to the wireless region, and the antenna conductor is disposed in each of the antenna regions at least on the first surface of the substrate or inside the substrate.
10.    The antenna-integrated wireless module according to claim 1, wherein the antenna electrode includes a one-end antenna electrode connected to one end of the antenna conductor, and an opposite-end antenna electrode connected to an opposite end of the antenna conductor.
15.    The antenna-integrated wireless module according to claim 1, wherein the antenna electrode includes a one-end antenna electrode connected to one end of the antenna conductor, and an opposite-end antenna electrode connected to an opposite end of the antenna conductor.


Allowable Subject Matter
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, Lee et al (US 2013/0015563 A1) teaches an antenna-integrated wireless module comprising a substrate having a first surface, the substrate including a wireless region and an antenna region; a wireless functional section disposed in the wireless region and including an RF circuit disposed at least on the first surface of the substrate or inside the substrate; an antenna section disposed in the antenna region and including an antenna conductor; and a resin sealing layer disposed so as to cover at least a part of the first surface of the substrate.
Lee, however, fails to further teach that the substrate has a step at a boundary between the wireless region and the antenna region, and wherein the resin sealing layer does not the cover the step of the substrate.
Claims 12-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hatanaka et al (US 2009/0091904) discloses a wireless module comprising a resin sealing layer disposed over an antenna region and circuit region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845